Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-7 & 9-10 are allowed. 							       The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for depositing film on a substrate, comprising: supplying, as a purge gas, a reactant gas to a backside edge of the substrate to purge the backside edge of the substrate during the deposition of the film,  and during the generating of the RF plasma in the reaction volume, wherein, supplying the purge gas includes providing molecular oxygen as the purge gas.
The most relevant prior art reference due to Sumiya et al. (Pub. No.: US 2012/0126293 A1) substantially discloses a semiconductor wafer comprising a silicon wafer (Par. 0044, Fig. 1 - base substrate 1), a reaction suppressing layer (Par. 0047, Fig. 1 - initial layer 3), a stress generating layer (Par. 0066-0070, Fig. 1 – the superlattice structure layer 6 is formed by repeatedly laminating a first unit layer 6a (GaN) and a second unit layer 6b (AlN)) and an active layer (Par. 0071-0076, Fig. 1 – functional layer 5 formed of 5a (channel layer GaN), 5b (spacer layer AlN) and 5c (barrier layer AlGaN), the silicon wafer, the reaction suppressing layer, the stress generating layer and the active layer being disposed in an order of the silicon wafer, the reaction suppressing layer, the stress generating layer and the active layer (Fig. 1), wherein		the reaction suppressing layer is a nitride crystal layer that suppresses a reaction between xOyNz between base substrate 1 (Si) and reaction suppressing layer 3 (AlN); diffusion of atoms occurs between the two layers and interfacial layer SiAlxOyNz is formed; since oxygen has not been purposely added it could be understood to be a minority constituent in the interface i.e. the interface could be considered to be formed mainly of silicon atoms, aluminum atoms and nitrogen atoms), and 							the SiAIN layer has a periodic structure (Par. 0014, 0027, 0046, 0063-0065, 0077-0080 & 0099 - it is important to state that Sumiya et al. does not explicitly teach this limitation; however, the Examiner believes that the teaching is implied in the disclosure of this prior art; this prior art teaches growth of SiAlN layer under similar conditions as grown by the instant application, for example both teach depositing the SiAlN layer using MOCVD technique (Par 0046) using similar precursor gases such as trimethyl aluminum (TMA) and NH3 gas under similar growth conditions (Par. 0079-0080),  hence similar results are expected).			
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2, 4-7 & 9-10: these claims are allowed because of their dependency status from claim 1.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


02/10/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812